[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12206                 ELEVENTH CIRCUIT
                                                               JANUARY 8, 2010
                           Non-Argument Calendar
                                                                  JOHN LEY
                         ________________________
                                                                ACTING CLERK

                          Agency No. A097-643-142

LUCAS EDUARDO VELEZ,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (January 8, 2010)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Lucas Eduardo Velez, a citizen of Colombia, petitions for review of the
Board of Immigration Appeals’s (“BIA”) denial of his motion to reopen removal

proceedings. Velez argues that the BIA abused its discretion by denying the

motion because he submitted previously unavailable evidence showing a material

change in country conditions. After review, we deny the petition.1

       A motion to reopen may be granted if the alien presents to the BIA new

evidence that is material and could not have been discovered or presented at the

removal hearing. 8 C.F.R. § 1003.2(c)(1). An alien moving to reopen bears “a

heavy burden.” Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006). To

show that evidence of changed country conditions is material, an alien must

present evidence demonstrates that, if proceedings were reopened, the new

evidence would likely change the result in the case. Id. Here, we find no abuse of

discretion.

       Velez’s original asylum application was based on his membership in a

particular social group, that is, homosexuals. Velez claimed that he feared future

persecution in Colombia because he is gay. At his original hearing before the

Immigration Judge (“IJ”), Velez called an expert witness who testified about the

practice of police, paramilitary groups and guerillas attacking “undesirables,”



       1
        We review the BIA’s denial of a motion to reopen for abuse of discretion. Scheerer v.
U.S. Att’y Gen., 513 F.3d 1244, 1252 (11th Cir.), cert. denied, 129 S. Ct. 146 (2008). Our
review is limited to whether the BIA exercised its discretion in an arbitrary and capricious
manner. Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005).
                                                2
including sexual minorities, called “social cleansing.” Velez also submitted

Country Reports for 1995, 1998 and 2000 to 2006 and numerous articles

documenting violence against homosexuals in Colombia and social cleansing. The

IJ determined that this evidence showed isolated incidents of private violence

against members of the gay community, but did not establish that Velez himself

would more likely than not be persecuted upon his return to Colombia.

      The new evidence Velez submitted with his motion to reopen was the 2007

Country Report and two articles. This evidence showed that homosexuals in

Colombia, especially transvestite prostitutes and non-governmental organization

(“NGO”) activists, are sometimes victims of violence and social cleansing. This

evidence is consistent with the voluminous evidence that was already before and

considered by the IJ. Contrary to Velez’s assertions, the newly submitted evidence

does not show that violence against homosexuals has increased since the IJ’s

decision. Notably, Velez is neither a transvestite prostitute nor an NGO activist, so

much of this evidence is of marginal relevance to his persecution claim. Because

Velez failed to provide material evidence of changed country conditions, the BIA

did not abuse its discretion in denying his motion to reopen. Accordingly, we deny

the petition for review.

      PETITION DENIED.



                                          3